Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Swanson on 7/7/2022.

The application has been amended as follows: 

Claim 92 line 16, “on at the” has been changed to --on the--
Claim 94 line 1, “claims 93,” has been changed to --claim 92,--
Claim 97 line 1, “claim any of claims 92,” has been changed to --claim 92--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See previous Office actions for discussion of claims other than Claim 110. US Pre-Grant Publication No. 2016/0082460 to McMaster et al. (“McMaster”) in view of US Patent No. 11,235,890 to Dahlstrom et al. (“Dahlstrom”) as described in the previous Office action is considered the nearest prior art. Dahlstrom column 18 lines 7−21 discusses pausing the spraying of paint when there is a local gust of wind, as found by sensors located remotely from the UAV or by a ground station. The purpose is to avoid spraying paint into the wind gust, where it will be carried away from its desired target. Dahlstrom does not teach using inertial sensors to determine the orientation of the UAV, nor does Dahlstrom teach pausing the spraying of paint when a gust has interfered with the orientation of the UAV. It would not have been obvious to one of ordinary skill in the art to make this leap from the design McMaster in view of Dahlstrom to that of the Applicant except through impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/11/2022